Citation Nr: 9916641	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastritis with 
Helicobacter pylori.

2.  Entitlement to an increased rating for pruritus ani with 
skin tags, evaluated as 30 percent disabling prior to March 
1, 1999. 

3.  Entitlement to restoration of a 30 percent rating for 
pruritus ani with skin tags from March 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had active service from October 1956 to July 
1957.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 1996 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current gastrointestinal (GI) pathology is shown to be 
related to service or to the veteran's service-connected 
pruritus ani with skin tags.   

3.  A reduction of the 30 percent disability rating for 
pruritus ani with skin tags was proposed and accomplished by 
rating decisions issued in October 1998 and December 1998, 
respectively.

4.  Evidence of record at the time of the reduction was 
negative for occasional involuntary bowel movement, 
necessitating the wearing of a pad.

5.  The pruritus ani with skin tags is manifested by good 
sphincter control with no evidence of fecal drainage.


CONCLUSIONS OF LAW

1.  The claim for service connection for gastritis with 
Helicobacter pylori is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 

2.  The criteria for restoration of a 30 percent disability 
rating for pruritus ani with skin tags, reduced to a 10 
percent rating effective March 1, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.105(e), 3.344, 4.1-4.7, 4.114, Diagnostic Code 7332 (1998).

3.  The criteria for a disability rating greater than 30 
percent for pruritus ani with skin tags prior to March 1, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.114, Diagnostic 
Code 7332 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records contain a clinical record cover sheet 
reflect that a sigmoidoscopy and an excision of an anal 
fissure were performed in June 1957.  The diagnoses included 
pruritus ani and fissure, anus.  The report of the 
examination for separation, dated in June 1957 was negative 
for findings regarding any rectal conditions.  

A February 1960 VA examination report states that the veteran 
complained of rectal itching and running of a white watery 
material.  On examination a moderate pruritus ani was 
revealed.  Two prominent skin tags were located at the site 
of the excised fissure.  No evidence of an active fissure was 
found.  No hemorrhoids were evident.  The sphincter function 
was normal.  The examiner noted that the skin tags were 
aggravating the veteran's pruritus ani.  The diagnoses were 
pruritus ani and residual skin tags.  

A January 1966 VA examination report states that the veteran 
complained of perianal itching and fecal seepage.  A 
proctosigmoidoscopy was performed and the diagnosis was 
residuals of fissure in ano, postoperative, manifested by 
scarring, posterior commissure area with interval mild fecal 
seepage and chronic moderately severe pruritus ani.  Service 
connection was established for pruritus ani with residual 
skin tags by rating decision dated in March 1960 and a 10 
percent evaluation was assigned.  

In August 1988 the veteran underwent a VA rectal examination.  
The report states that he complained of drainage of a white 
material from his perianal area.  His wife stated that his 
perianal drainage affected his shorts.  He also complained of 
perianal itching and of being incontinent of a liquid stool 
at times.  The examination revealed that the veteran had his 
anal area packed with tissue.  The examiner also noted 
multiple sentinel tags, primarily on the right side of the 
anal opening.  There was some red perianal tissue irritation 
and erosion.  No evidence of a draining fistula or of a 
significant fissure was noted.  The diagnoses were pruritus 
ani; residual skin tags; perianal irritation in the form of 
erosion, edematous tissue, history of incontinence of liquid 
stool and possible fissure formation not palpated on rectal 
examination.  

Based on the examination findings, a rating decision dated in 
September 1988 increased the evaluation to 30 percent 
disabling.  

A January 1993 examination report from Jason E. Edling, M.D., 
states that the veteran complained of rectal drainage and 
pain that had progressively worsened despite treatment with 
medications.  Dr. Edling performed an anoscopy, which 
revealed a moderately deep anal fissure with much perianal 
maceration.  Stomach biopsies showed severe acute and chronic 
gastritis with Helicobacter pylori present.  The diagnoses 
included chronic, recurrent anal fissure.  Follow-up notes 
from Dr. Edling are of record and note treatment of the anal 
fissure.

In February 1993, the veteran requested service connection 
for gastritis with Helicobacter pylori.  He submitted a 
newspaper article indicating that bacteria was thought to be 
the cause of ulcers.  

A March 1993 VA rectal examination report states that the 
veteran complained of anal itching and irritation.  The 
examination revealed external hemorrhoids at 8, 9 and 12 
o'clock.  No fistula, fissures or fecal leakage were 
observed.  Soiling was noted to be positive by history.  The 
diagnosis was external hemorrhoids at the 8, 9 and 12 o'clock 
positions.  An April 1993 VA rectal examination report is 
also negative for evidence of fecal incontinence, other than 
by history.  The diagnosis was external hemorrhoids at 9, 10, 
11 and 1 o'clock positions.  

An April 1993 VA gastrointestinal (GI) examination report 
states that the veteran complained of anal irritation.  The 
objective findings were external hemorrhoids at 9, 10, 11 and 
1 o'clock positions, no evidence of fissures, external 
opening of fistula healed well, no internal opening palpable 
per rectum, guaiac negative and prostate within normal 
limits.  The diagnoses were hiatal hernia and 
gastroesophageal reflux disease.  A July 1993 addendum to the 
April 1993 examination was to the effect that a review of the 
claims folder and medical texts indicated that there was no 
causal or etiological relationship between gastritis and 
pruritis ani.

The veteran's claim for an increased rating was denied by 
rating decision dated in July 1993 because there was no 
evidence of fecal leakage on examination.  The decision also 
denied service connection for gastritis with Helicobacter 
pylori secondary to the veteran's service-connected pruritus 
ani with skin tags.

A June 1993 treatment note from Thomas A. Jones, D.O., 
included an assessment of fecal incontinence.  In an August 
1993 letter he stated that the veteran complained of 
hemorrhoids with incontinence problems.  The remainder of the 
letter was negative for observations or findings regarding 
pruritus ani with skin tags.

During an April 1998 VA rectal examination, the veteran 
complained of anal itching, some seepage from his rectum and 
lack of total sphincter control.  He stated that he no longer 
used diapers because of discomfort.  He did not use pads or 
other devices.  He used over-the-counter creams to relieve 
the itching.  The examination revealed no evidence of fecal 
leakage.  His sphincter tone was fairly good.  One small 
perianal fissure and a few skin tags were seen.  Hemorrhoids 
were present at 9, 12 and 1 o'clock.  His stool was negative 
for occult blood.  A very small fissure but no perianal rash, 
ulceration, exfoliation or crusting was seen.  The diagnoses 
were pruritus ani, skin tags, hemorrhoids, gastroesophageal 
reflux and Helicobacter pylori.  The examiner added that he 
did not feel that the veteran's Helicobacter pylori and 
gastritis were secondary to his service-connected pruritus 
ani with skin tags, that the pruritus ani with skin tags did 
not cause the gastritis with Helicobacter pylori.

A June 1998 esophagogastroduodenoscopy report concluded that 
the veteran was essentially asymptomatic and that he denied 
any symptoms of epigastric pain or rectal pain and bleeding.  
On examination, the veteran's proximal esophagus was normal.  
Non-bleeding early varices were found in the distal 
esophagus.  The stomach was without erosions, ulcers or 
bleeding.  The antrum and duodenum were normal.  The anal 
examination revealed that the veteran's anorectum was normal.  
A digital rectal examination was normal.  A flexible 
sigmoidoscopy found no bleeding or evidence of masses, 
internal hemorrhoids or fistulas.  The anus was normal.  The 
impressions included normal flexible sigmoidoscopy 
examination except for a few scattered sigmoid diverticuli.  
The impressions were evidence of early grade I esophageal 
varices, normal stomach and duodenum without gastroscopic 
evidence of inflammation or gastritis.

During a July 1998 VA examination, the veteran denied any 
symptoms presently, other than occasional constipation, anal 
itching and occasional seepage of stools into his 
undergarments.  He acknowledged that it happened none too 
often.  The rectal examination revealed external tags, but no 
fissures or fistulas.  The rectal tone was good.  There were 
no masses.  The stool was brown, there was no seepage and the 
rectal tone was good and strong to both straining and 
relaxation.  The stools were negative for occult blood.  The 
examiner stated that the examination was quite unremarkable 
overall.  

The examiner stated that he had reviewed the claims file 
extensively and had concluded that there was not clinical 
evidence to support a relationship between pruritus ani with 
skin tags and the Helicobacter pylori-induced gastritis.  He 
added that the relationship was purely coincidental and had 
never been proven to be based on either entity.  He added 
that there were no significant findings on clinical or 
endoscopic examination to support the diagnosis of gastritis 
or pruritus ani.  Further, the presence of Helicobacter 
pylori was not identified on endoscopic tissues obtained by 
endoscopic biopsy.  There was no endoscopic appearance of 
inflammation of the upper GI tract to suggest a present 
diagnosis of gastritis.  He stated that it was his personal 
belief that the veteran's history of gastritis secondary to 
Helicobacter pylori was not the result of his pruritus ani 
with skin tags.  He concluded that to the best of his 
knowledge there was no etiologic relationship that had been 
established to date and that there was no evidence that the 
vet had Helicobacter pylori gastritis at that time.  

Analysis

Service Connection

The threshold question that must be resolved with regard to 
the veteran's service connection claim is whether he has 
presented evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 
Vet.App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Even though the veteran may feel that there is a connection 
between his puritus ani with skin tags and his gastritis with 
Helicobacter pylori, he has submitted no medical evidence to 
substantiate his claim.  Although the veteran is competent to 
provide an account of his symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge".  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  

The record demonstrates that the veteran was examined in 
April and July 1998 and that an esophagogastroduodenoscopy 
was performed in June 1998 and no evidence of gastritis with 
Helicobacter pylori was found.  The Board notes that even if 
the veteran did have gastritis with Helicobacter pylori while 
in active service or as a result of a service-connected 
disability, there is no objective medical evidence that he 
has any residuals now.  In this regard, the Court has stated 
that "establishing service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service." (emphasis added) Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  The two most recent VA 
examination reports include opinions by the examiners that 
the veteran's gastritis with Helicobacter pylori and pruritus 
ani with skin tags occurred coincidentally, that there is no 
medical evidence that the service-connected pruritus ani with 
skin tags caused the veteran's gastritis with Helicobacter 
pylori. 

Absent medical evidence of a current disability linked to the 
veteran's service or his service-connected disability, the 
claim is not well grounded and must be denied.  Given the 
veteran's failure to submit a well-grounded claim, the Board 
need not reach the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for entitlement to service connection for gastritis 
with Helicobacter pylori.  See Robinette v. Brown, 8 Vet.App. 
69, at 77-78 (1995).  Essentially, the veteran needs evidence 
establishing current gastritis with Helicobacter pylori in 
active service, or medical evidence of a causal link between 
current gastritis with Helicobacter pylori and his period of 
active service or his service-connected pruritus ani with 
skin tags.  

Increased Rating

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).
The veteran is service-connected for pruritus ani with skin 
tags, rated under 38 C.F.R. § 4.114, Diagnostic Code 7337, 
which then indicates that the disorder is to be rated for the 
underlying condition.  The veteran's pruritus ani with skin 
tags is therefore rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7332, impairment of sphincter control, which provides 
that complete loss of sphincter control warrants a 100 
percent evaluation; extensive leakage and fairly frequent 
involuntary bowel movements warrants a 60 percent evaluation; 
occasional involuntary bowel movements, necessitating wearing 
of a pad warrants a 30 percent evaluation.  Constant slight 
or occasional moderate leakage warrants a 10 percent 
evaluation, as does healed or slight, without leakage. 

Signs of pruritis ani were noted in August 1988. The examiner 
observed sentinel tags and found that the perianal tissue was 
irritated and red.  His diagnoses included pruritus ani, 
residual skin tags, perianal irritation in the form of 
erosion and edematous tissue, and possible fissure formation 
that was not palpated on examination.  In January of 1993, 
Dr. Edling found a moderately deep anal fissure with much 
perianal maceration.  During March and April 1993 VA 
examinations, the veteran complained of anal itching and 
irritation. Thereafter, it does not appear that he sought 
treatment for the pruritis for several years.  During the 
April 1998 VA examination report, the veteran complained of 
anal itching and reported using several creams in the area.  
Objectively, the record was negative for evidence of fecal 
leakage, maceration, fistulas, perianal rash, ulceration, 
exfoliation or crusting.  Only hemorrhoids and a very small 
fissure were observed.  The flexible sigmoidoscopy procedure 
included a thorough inspection of the anorectal area.  There 
was no evidence of masses or internal hemorrhoids or 
fistulas.  The July 1998 examination found external tags, but 
no fissures or fistulas.  The rectal tone was good and strong 
to both straining and relaxation.  The physical examination 
is described as quite unremarkable.  The report was negative 
for any evidence of fecal leakage.  There was no indication 
that the veteran's clothing was soiled or that he wore 
tissues to absorb leakage.  Evidence of extensive leakage and 
fairly frequent involuntary bowel movements necessary for an 
evaluation in excess of 30 percent was not present.  The 
Board finds that the preponderance of the evidence is against 
assigning any rating in excess of 30 percent for the 
veteran's pruritus ani with skin tags. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.7, 4.114, Code 7332.

Restoration

As noted above, the April 1998 VA examination report was 
negative for evidence of fecal leakage or seepage.  The 
rectal tone was good and strong to both relaxation and 
straining.  The veteran complained of rare or none too often 
seepage of stools into his undergarments.  He did not 
complain of, nor did the examiner find evidence of occasional 
involuntary bowel movements necessitating the wearing of a 
pad necessary for a 30 percent evaluation.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
restoration of the 30 percent disability rating for pruritus 
ani with skin tags, reduced to a 10 percent rating effective 
March 1, 1999. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.105(e), 3.344, 4.7, 4.114, Code 7332.

Regarding the increased rating and the restoration issues, 
the Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 


ORDER

The appeal of the issue of service connection for gastritis 
with Helicobacter pylori is denied. 

Entitlement to restoration of a 30 percent disability rating 
for pruritus ani with skin tags, reduced to a 10 percent 
rating effective March 1, 1999, is denied.


Entitlement to a disability rating greater than 30 percent 
for pruritus ani with skin tags is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals





